*371Opinion by
Mr. Justice Knauss.
On June 16, 1957, an altercation leading to a virtual free for all affray occurred during a meeting of the local water association at Toltec, Colorado, in which, according to the pleadings and the evidence at the trial, all the parties to this writ of error participated. An action was instituted by Eva Meehan against plaintiff in error, Droghei, to recover damages allegedly sustained by her at the hands of Droghei. The latter filed an answer to this complaint and also instituted an action against the defendants in error, other than Eva Meehan, demanding damages for injuries allegedly sustained by Droghei as a result of the encounter. Issue was joined in each action, and after trial to a jury, following a consolidation of the two actions for trial, a verdict in favor of Eva Meehan and against Droghei was returned. From the judgment entered on the verdict, plaintiff in error brings the consolidated case here on writ of error.
The principal matter urged for reversal is that the trial court consolidated the two actions for trial, and in doing so abused its discretion. It is admitted that all the facts in the two actions are the same and the witnesses identical and competent in each suit. We are unable to agree that there was an abuse of discretion on the part of the trial court in directing the cases be tried as one action.
It is claimed that the instructions served to confuse the jury. We think not, and direct attention to the fact that no clarifying instructions were tendered by counsel for plaintiff in error.
In sum, this was a simple case where the jury was called upon to determine questions of fact, and having done so, resolved the issues involved in favor of Meehan and against Droghei. We find no reversible error in the record and the judgment is affirmed.
Mr. Chief Justice Sutton and Mr. Justice Doyle concur.